                                                               Case 2:20-bk-13530-BR         Doc 52 Filed 06/16/20 Entered 06/16/20 15:02:57     Desc
                                                                                              Main Document    Page 1 of 4



                                                                1 Daniel A. Lev (CA Bar No. 129622)
                                                                   dlev@sulmeyerlaw.com
                                                                2 SulmeyerKupetz
                                                                    A Professional Corporation
                                                                3 333 South Grand Avenue, Suite 3400
                                                                  Los Angeles, California 90071-1406
                                                                4 Telephone: 213.626.2311
                                                                  Facsimile: 213.629.4520
                                                                5
                                                                  Attorneys for Petitioning Creditors
                                                                6
                                                                  Ronald Richards (CA Bar No. 176246)
                                                                7 ron@ronaldrichards.com
                                                                  Law Offices of Ronald Richards & Associates, APC
                                                                8 P.O. Box 11480
                                                                  Beverly Hills, California 90213
                                                                9 Telephone: 310.556.1001
                                                                  Facsimile: 310.277.3325
                                                               10
                                                                  Attorneys for Victor Franco Noval
                                                               11
  Professional Corporation
                       333 SOUTH GRAND AVENUE, SUITE 3400
                       LOS ANGELES, CALIFORNIA 90071-1406
                        TEL. 213.626.2311 • FAX 213.629.4520




                                                                  Baruch C. Cohen (CA Bar No. 159455)
                                                               12 baruchcohen@baruchcohenesq.com
                                                                  Law Office of Baruch C. Cohen, APLC
                                                               13 4929 Wilshire Boulevard, Suite 940
                                                                  Los Angeles, California 90010
                                                               14 Telephone: 323.937.4501
                                                                  Facsimile: 888.316.6107
SulmeyerKupetz, A




                                                               15
                                                                  Attorneys for Peter Marco, LLC and First International Diamond, Inc.
                                                               16
                                                                                           UNITED STATES BANKRUPTCY COURT
                                                               17
                                                                             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                               18
                                                               19 In re                                           Case No. 2:20-bk-13530-BR

                                                               20 JADELLE JEWELRY AND DIAMONDS,                   Chapter 7
                                                                  LLC,
                                                               21                                                 DECLARATION OF DANIEL A. LEV IN
                                                                                                                  SUPPORT OF ORDER (1) DENYING
                                                               22                                                 PUTATIVE DEBTOR’S MOTION TO
                                                                                    Alleged Debtor.               DISMISS INVOLUNTARY PETITION AND
                                                               23                                                 REQUEST FOR ATTORNEY’S FEES,
                                                                                                                  COSTS, AND DAMAGES AND (2)
                                                               24                                                 ENTERING ORDER FOR RELIEF
                                                                                                                  AGAINST PUTATIVE DEBTOR
                                                               25
                                                                                                                  DATE:       June 9, 2020
                                                               26                                                 TIME:       10:00 a.m.
                                                                                                                  PLACE:      Courtroom “1668”
                                                               27

                                                               28


                                                                    DAL 2702839v1
                                                               Case 2:20-bk-13530-BR        Doc 52 Filed 06/16/20 Entered 06/16/20 15:02:57         Desc
                                                                                             Main Document    Page 2 of 4



                                                                1
                                                                  VICTOR FRANCO NOVAL; PETER
                                                                2 MARCO, LLC; and FIRST
                                                                  INTERNATIONAL DIAMOND, INC.,
                                                                3
                                                                            Petitioning Creditors,
                                                                4
                                                                       vs.
                                                                5
                                                                  JADELLE JEWELRY AND DIAMONDS,
                                                                6 LLC,

                                                                7                   Alleged Debtor.
                                                                8

                                                                9
                                                                                    I, Daniel A. Lev, declare and state as follows:
                                                               10
                                                                                    1.     I am a member of the State Bar of California and am duly authorized
                                                               11
  Professional Corporation




                                                                    to practice before this Court. I am a member of the law firm of SulmeyerKupetz, A
                       333 SOUTH GRAND AVENUE, SUITE 3400
                       LOS ANGELES, CALIFORNIA 90071-1406




                                                               12
                        TEL. 213.626.2311 • FAX 213.629.4520




                                                                    Professional Corporation, and one of the attorneys principally responsible for the
                                                               13
                                                                    representation of petitioning creditors, Victor Franco Noval (“Noval”), Peter Marco, LLC
                                                               14
                                                                    (“Marco”), and First International Diamond, Inc. (“First International” and together with
                                                               15
SulmeyerKupetz, A




                                                                    Noval and Marco, the “Petitioning Creditors”), in the above-captioned case.
                                                               16
                                                                                    2.     On June 9, 2020, the “Putative Debtor’s Motion to Dismiss
                                                               17
                                                                    Involuntary Petition and Request for Attorney’s Fees, Costs, and Damages; and
                                                               18
                                                                    Memorandum of Points and Authorities in Support” (the “Motion”), filed by the putative
                                                               19
                                                                    debtor Jadelle Jewelry and Diamonds, LLC (the “Debtor” or “Jadelle”), came on for its
                                                               20
                                                                    regularly scheduled hearing before the Honorable Barry Russell, United States
                                                               21
                                                                    Bankruptcy Judge, presiding. I personally attended the hearing on behalf of Petitioning
                                                               22
                                                                    Creditors. At the conclusion of the hearing, the Court pronounced its ruling on the
                                                               23
                                                                    Motion, and stated that it would prepare the substantive order itself.
                                                               24
                                                                                    3.     On June 10, 2020, the Court entered its “Order: (1) Directing Rachel
                                                               25
                                                                    Rechnitz and Jona Rechnitz to File Joint Declaration Under Penalty of Perjury; (2) Setting
                                                               26
                                                                    Date By Which Petitioning Creditors May Contact Creditors Identified In Joint Declaration
                                                               27
                                                                    and Conduct Certain Discovery; (3) Setting Date for Hearing On Status Conference; and
                                                               28


                                                                    DAL 2702839v1                                  2
                                                               Case 2:20-bk-13530-BR      Doc 52 Filed 06/16/20 Entered 06/16/20 15:02:57             Desc
                                                                                           Main Document    Page 3 of 4



                                                                1 (4) Setting Date for Filing of Joint Status Report Prior to Status Conference” (the “June 10

                                                                2 Order”) [Docket No. 39]. According to the June 10 Order, the Debtor, among other

                                                                3 things, was required to file, no later than 3:00 p.m., PST, on June 16, 2020, declarations

                                                                4 of Rachel Rechnitz and Jona Rechnitz (collectively, the “Rechnitz’s”), sworn under

                                                                5 penalty of perjury, which identifies each and every one of the Debtor’s creditors as of the

                                                                6 date of the filing of the involuntary petition on April 6, 2020, including, without limitation,

                                                                7 the following information with respect to each creditor identified therein: (a) the name of

                                                                8 the creditor; (b) the nature of the debt owed to the creditor (e.g., consigned jewelry, rent

                                                                9 due and owing, etc.); (c) the amount of the creditor’s claim; (d) whether the creditor’s

                                                               10 claim is disputed and, if so, the nature of the dispute; and (e) complete contact

                                                               11 information for each creditor including, but not limited to, the creditor’s address,
  Professional Corporation
                       333 SOUTH GRAND AVENUE, SUITE 3400
                       LOS ANGELES, CALIFORNIA 90071-1406




                                                               12 telephone number, cell phone number (if known), fax number (if applicable), and email
                        TEL. 213.626.2311 • FAX 213.629.4520




                                                               13 address (if known).

                                                               14                   4.   According to the June 10 Order, if the Debtor violated the June 10

                                                               15 Order by, among other things, failing to timely file the Rechnitz’s declarations or failing to
SulmeyerKupetz, A




                                                               16 file the Rechnitz’s declarations according to the strict provisions of the June 10 Order,

                                                               17 then the Court would enter an order denying the Motion and entering an order for relief

                                                               18 against the Debtor under chapter 7 of title 11 of the United States Code as of the petition
                                                               19 date.

                                                               20                           [Remainder of page intentionally left blank]

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28


                                                                    DAL 2702839v1                                 3
                                                               Case 2:20-bk-13530-BR        Doc 52 Filed 06/16/20 Entered 06/16/20 15:02:57          Desc
                                                                                             Main Document    Page 4 of 4



                                                                1                   5.    On June 16, 2020, at 3:01 p.m., PST, I checked the docket for the

                                                                2 Debtor’s case and determined that the Debtor violated the June 10 Order by failing to file

                                                                3 the Rechnitz’s declarations as required. Therefore, the Court should enter an order,

                                                                4 which has been lodged concurrently herewith, denying the Motion and entering an order

                                                                5 for relief against the Debtor under chapter 7 of title 11 of the United States Code as of the

                                                                6 petition date.

                                                                7                   I declare under penalty of perjury under the laws of the United States of

                                                                8 America that the foregoing is true and correct.

                                                                9                   Executed this 16th day of June, 2020, at Los Angeles, California.

                                                               10

                                                               11                                              /s/ Daniel A. Lev
                                                                                                               Daniel A. Lev
  Professional Corporation
                       333 SOUTH GRAND AVENUE, SUITE 3400
                       LOS ANGELES, CALIFORNIA 90071-1406




                                                               12
                        TEL. 213.626.2311 • FAX 213.629.4520




                                                               13

                                                               14

                                                               15
SulmeyerKupetz, A




                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28


                                                                    DAL 2702839v1                                  4
